Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate subject matter directed towards gaze point estimation that estimates subsequent position coordinates to advance the instant application for a condition for allowance as well as minor clarifications to existing Claim 16 for allowance.  Furthermore, adding a limitation directed towards improvements in the speed of gaze tracking or monitoring is disclosed EHRLICH (Pub. No: US 2020-00348754) would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-2, 4-14, 16, 18 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-2, 4-14, 16, 18, a display panel that displays an image is considered to read on Fig. 4 display image generation section 54; a gaze point detector that detects is considered to read on Fig. 4 gaze point section 120; a control circuit that determines is considered to read on Fig. 3 CPU 23; a readout processing circuit that reads out pixel data is considered to read on Fig. 14 pixel data acquisition section 328; an output circuit that sequentially outputs is considered to read on Fig. 3 output section 36; a gaze point information storage section that stores is considered to read on Fig. 3 storage section 34; a gaze point estimation section that estimates is considered to read on Fig. 14 gaze point estimation section 326; an imaging sensor that captures an image of eyeballs is considered to read on Fig. 4 captured image data acquisition section 50; an image analysis section that acquires position coordinates is considered to read on Fig. 4 image analysis section 52; a gaze point detection imaging sensor that captures an image of eyeballs is considered to read on Fig. 14 gaze point information acquisition section 320. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EHRLICH (Pub. No: US 2020-0348754) in view of SHAMIR et al. (Pub. No.: US 2017-0208251)

As per Claim 1 EHRLICH discloses A head-mounted display comprising (Figs. 1-3, 5-8 [0059]): 

an imaging sensor (Figs. 1-3, 5-8 [0020] [0059]); 
and a gaze point detector that detects a user's gaze point with respect to the displayed (Figs. 1-3, 5-8 displayed to the eye – visual stimulation [0017] gaze tracking – detector in the VR/AR gear [0005] [0059]), 
wherein the imaging sensor includes a control circuit that determines an area of interest according to a gaze-corresponding point in an imaging plane and exercises control in such a manner that pieces of data retained by individual pixels are read (Figs. 1-3, 5-8 gaze target tracking area of interest as point in an imaging plane as well as imaging sensor [0005] [0020][0059]  - control circuits active-pixel sensors 5201, controlled by a sensor controller 5202 [0059-0061] – pixel sensors captured read [0020-0021, 0025-0026]), 
the gaze-corresponding point being a point corresponding to the gaze point, a readout processing circuit that reads out pixel data and performs a predetermined process on the pixel data (Figs. 1-3, 5-8 gaze target tracking area of interest [0005] [0020][0059]  - readout processing circuits sensor controller 1001 [0030] [0059] [0061] – pixel sensors captured read [0020-0021, 0025-0026] performing predetermined process on the pixel data [0030-0031]), 
and an output circuit that sequentially outputs the pixel data subjected to the predetermined process (Figs. 1-3, 5-8 output circuits in VR/AR gear [0005] [0059] – pixel sensors captured read [0020-0021, 0025-0026] performing predetermined process on the pixel data – outputs the data [0030-0031]). 

EHRLICH does not disclose but SHAMIR discloses a display panel that displays an image generated based on an image captured by the imaging sensor, displayed image (Figs. 1a-d [0002]) [0063]; pixels are read out in an order dependent on a location of the area of interest (Figs. 1-3 sequence controlled dependent  order targeted – pixel of the images – located in the ROI [0023] [0034] [0040] – pixels characterized by pitch [0011-0012] [0063]); pixel data in the controlled order (Figs. 1-3 sequence controlled order – pixel of the image [0011-0012] [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a display panel that displays an image generated based on an image captured by the imaging sensor, displayed image; pixels are read out in an order dependent on a location of the area of interest; pixel data in the controlled order as taught by SHAMIR into the system of EHRLICH because of the benefit taught by SHAMIR to disclose further pixel processing as well as the display of acquired data whereby EHRLICH is directed towards complex data acquisition with pixel processing and would benefit from these advanced features of SHAMIR.

As per Claim 16 EHRLICH A gaze point detector comprising (Figs. 1-3, 5-8 displayed to the eye – visual stimulation [0017] gaze tracking – detector in the VR/AR gear [0005] [0059]): 
an imaging sensor (Figs. 1-3, 5-8 [0020] [0059]); sensor that captures eyeballs of a user viewing (Figs. 1-3, 5-8 captured sensed - displayed to the 
and an image analysis section that acquires position coordinates of a gaze point (Figs. 1-3, 5-8 proximity sensing pixel relates gaze points coordinates, spatial locators [0025] [0044-0048]), 
a control circuit that determines an area of interest at a previous time point (Figs. 1-3, 5-8 gaze target tracking area of interest as point in an imaging plane as well as imaging sensor – the previous time point the time just before sensing and acquisition [0005] [0020][0059]  - control circuits active-pixel sensors 5201, controlled by a sensor controller 5202 [0059-0061] – pixel sensors captured read [0020-0021, 0025-0026]) and exercises control in such a manner that pieces of data retained by individual pixels (Figs. 1-3, 5-8 gaze target tracking area of interest as point in an imaging plane as well as imaging sensor [0005] [0020][0059]  - control circuits active-pixel sensors 5201, controlled by a sensor controller 5202 [0059-0061] – pixel sensors captured read [0020-0021, 0025-0026]), 
a readout processing circuit that reads out pixel data and performs a predetermined process on the pixel data (See said analysis for Claim 1), and an output circuit that sequentially outputs the pixel data subjected to the predetermined process (See said analysis for Claim 1) 
EHRLICH does not disclose but SHAMIR discloses a display screen (see said analysis for Claim 1); image of a display screen (Figs. 1a-d generated image [0002]) [0063]); point on the display screen according to the captured image (Figs. 1-3 ROI [0002] [0023] [0034] [0063]); pixels are read out in an order dependent on a location of the area of interest (See said analysis for Claim 1); pixel data in the controlled order (See said analysis for Claim 1); wherein the imaging sensor (camera 62 [0071-0076]) for an area of interest according to an image captured (Figs. 1-3 ROI [0002] [0023] [0034] [0063]) (The motivation that applied in Claim 1 applies equally to Claim 16) 


As per Claim 17 EHRLICH A pixel data readout method for a head-mounted display including an imaging sensor (See said analysis for Claim 1), 
and a gaze point detector (See said analysis for Claim 1), the gaze point detector detecting a user's gaze point with respect to the displayed  (See said analysis for Claim 1), 
the pixel data readout method comprising (See said analysis for Claim 1): determining an area of interest according to a gaze-corresponding point in an imaging plane and exercising control in such a manner that pieces of data retained by the individual pixels are read (See said analysis for Claim 1), the gaze-corresponding point being a point corresponding to the gaze point (See said analysis for Claim 1); reading out pixel data and performing a predetermined process on the pixel data (See said analysis for Claim 1); and sequentially outputting the pixel data subjected to the predetermined process (See said analysis for Claim 1). 
EHRLICH does not disclose but SHAMIR discloses a display pane (See said analysis for Claim 1), the display panel displaying an image generated based on an image captured by the imaging sensor, displayed image (See said analysis for Claim 1); pixels are read out in an order dependent on a location of the area of interest (See said analysis for Claim 1); pixel data in the controlled order (See said analysis for Claim 1)


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EHRLICH (Pub. No: US 2020-0348754) in view of SHAMIR et al. (Pub. No.: US 2017-0208251), as applied to Claims 1, 16-17, and further in view of NISHIZAWA et al. (US Pub. No.: 2017-0010662).


As per Claim 2 EHRLICH The head-mounted display according to claim 1, wherein the readout processing circuit includes (See said analysis for Claim 1)
EHRLICH does not disclose but SHAMIR discloses signal retained by each pixel to a digital signal in the controlled order (Figs. 1-3 sequence controlled order – pixel of the image [0011-0012] [0063]) (The motivation that applied in Claim 1 applies equally to Claim 2)
EHRLICH and SHAMIR do not disclose but NISHIZAWA discloses an analog-to-digital converter circuit that converts an analog signal to a digital signal (A/D in an HMD [Abstract] [0128]). 

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an analog-to-digital converter circuit that converts an analog signal to a digital signal as taught by NISHIZAWA into the system of EHRLICH and SHAMIR because of the benefit taught by NISHIZAWA to disclose an additional component for image processing with the ability to processing analog images whereby EHRLICH and SHAMIR only disclose digital image processing and would benefit from the additional capability of analog processing of images.

Allowable Subject Matter
Claims 4-14, 18 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4-14, 18 is/are allowed.  The following is an examiner’s statement of reasons for allowance:


As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, wherein the readout processing circuit includes a signal processing section that exercises control to determine whether or not each of pixel blocks is targeted for data readout, the pixel blocks being obtained by dividing the imaging plane in both horizontal and vertical directions, and the control circuit determines, based on a positional relation with the area of interest in the imaging plane, an order of reading out pixel columns in each of the pixel blocks" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 2, wherein the readout processing circuit determines, based on the location of the area of interest in the imaging plane, an area where analog signals retained by a predetermined number of pixels located at a predetermined distance are added up and converted to digital signals" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, wherein the control circuit exercises control in such a manner that a frequency of pixel data readout varies with each area determined based on the location of the area of interest in the imaging plane" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 6, wherein the readout processing circuit multiplies read-out pixel data by a gain value based on the frequency" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 6, wherein the readout processing circuit adds up data in the same pixels as those read out at a previous time point, the number of sets of data to be added up being based on the frequency" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 9 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 8, wherein the readout processing circuit determines, based on presence of object motion relative to the imaging plane, whether or not to add up pixel data according to the frequency" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 10 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, wherein the control circuit determines, based on the location of the area of interest in the imaging plane, the area to be excluded from a data readout target" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 11 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, further comprising: a gaze point information storage section that stores information regarding position coordinates of the gaze point at a previous time point; and a gaze point estimation section that estimates subsequent position coordinates of the gaze point by using the position coordinates of the gaze point at the previous time point, wherein the control circuit determines the area of interest by using the estimated gaze point" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 12 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, further comprising: a gaze point information storage section that stores information regarding position coordinates of the gaze point at a previous time point, wherein the control circuit adjusts a range of the area of interest according to a movement path of the gaze point" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 13 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, further comprising: a gaze point estimation section that estimates subsequent position coordinates of the gaze point according to an object movement or a sound in an imaging target space, wherein the control circuit determines the area of interest by using the estimated gaze point" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, wherein the control circuit adjusts a range of the area of interest according to a movement of an object in an image displayed on the display device or a location of an outputted sound" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


As per Claim 18 the prior art of record either alone or in reasonable combination fails to teach or suggest “The head-mounted display according to claim 1, wherein the gaze point detector includes a gaze point detection imaging sensor that captures an image of eyeballs of a user viewing a display screen, and an image analysis section that acquires position coordinates of a gaze point on the display screen according to the captured image, and the gaze point detection imaging sensor includes a control circuit that determines an area of interest according to locations of pupils in an image captured at a previous time point and exercises control in such a manner that pieces of data retained by individual pixels are read out in an order dependent on the location of the area of interest, a readout processing circuit that reads out the pixel data in the controlled order and performs a predetermined process on the pixel data, and an output circuit that sequentially outputs the pixel data subjected to the predetermined process" These limitations in combination with the other limitations of the independent claim are thus deemed allowable. 


For Claims 4-14, 18 the closest prior art of record EHRLICH (Pub. No: US 2020-00348754), alone or in a reasonable combination with additional prior art, does not teach gaze estimation, location of pupils, sound related aspects, frequency of pixel data readout, gain value considerations, pixel blocks being obtained by dividing the imaging plane in both horizontal and vertical directions, determining a positional relation with the area of interest in the imaging plane, or number of pixels located at a predetermined distance are added up and converted to digital signals.  EHRLICH only teaches a pixel data readout method for a head-mounted display including an imaging sensor and a gaze point detector, the gaze point detector detecting a user's gaze point with respect to the displayed image.  The prior art also discloses determining an area of interest according to a gaze-corresponding point in an imaging plane and exercising control in such a manner that pieces of data retained by the individual pixels are read, the gaze-corresponding point being a point corresponding to the gaze point, reading out pixel data and performing a predetermined process on the pixel data, and sequentially outputting the pixel data subjected to the predetermined process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481